Citation Nr: 0626010	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  98-17 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a right ear 
disorder, to include recurrent otitis media/externa with 
perforation of the eardrum and hearing loss (right ear 
disorder), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rose, Counsel 





INTRODUCTION

The veteran had active military service for 18 days in August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The veteran originally filed a service connection claim for 
right ear disorder in September 1994.  The RO granted service 
connection in an April 1998 rating decision, and assigned a 
noncompensable evaluation.  The veteran appealed the 
disability rating assigned.  In a July 2002 rating decision, 
the RO granted a separate 10 percent rating for tinnitus.  
The appeal was then certified to the Board.  

In March 2003, the Board attempted to develop the claim under 
38 C.F.R. § 19.9(a)(2) (2003); however, prior to completion, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) and 
effectively invalidated the Board's ability to perform 
development.  In November 2003, the Board remanded this claim 
for further review by the RO.  In a January 2004 rating 
decision, the RO granted a 10 percent evaluation for right 
ear disorder.  In a March 2006 rating decision, the RO 
granted service connection for right ear hearing loss and 
assigned a noncompensable rating.  The claim is again before 
the Board.  

In a February 2006 statement, the veteran appears to claim 
that his jaw disability and headaches are due to his service-
connected right ear disorder.  The Board refers this matter 
to the RO for further development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Unfortunately, a remand is required in this case.  The 
veteran submitted a picture of himself along with a written 
statement from the veteran received in February 2006.  The 
picture clearly identifies scarring on the right side of his 
head, which the veteran indicated resulted from the surgery 
to his right ear.  

Medical records show numerous surgeries were performed to the 
veteran's right ear.  The first surgery noted in the record 
is dated in May 1975, which showed a right posteauricular 
modified radical mastoidectomy and type III tympanoplasty 
with 190 polyethylene tubing atop stapes and temporalis 
fascial graft was performed.  In addition to the scarring 
shown in the picture, numerous scars were also noted in a 
September 1997 private medical report.  Upon review, the 
veteran's scars have not been evaluated to determine whether 
he meets the criteria for a separate disability rating under 
38 C.F.R. § 4.118 (2005).  A medical evaluation needs to be 
performed before adjudication on the merits.  38 C.F.R. 
§ 3.159 (2005).  Moreover, the veteran was diagnosed as 
having chronic disequilibrium in a January 1995 VA medical 
report.  The veteran was also noted as having symptoms of 
dizziness and balance problems in a July 2003 private medical 
record from Dr. Watkins.  It is unknown whether the veteran's 
chronic disequilibrium is peripheral vestibular disorder.  
Id.

In addition, the veteran indicated on more than one occasion 
that he believes he is unemployable due to his service-
connected right ear disorder.  In the March 2003 development 
memo, the Board attempted to obtain a medical opinion as to 
affect the veteran's right ear disorder has on his 
employability.  However, no follow-up opinion was provided or 
otherwise noted in the record.  A medical opinion addressing 
this issue is required before adjudication on the merits.  
38 C.F.R. § 3.159 (2005).  
     
Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the veteran 
for a VA skin examination to ascertain the 
nature, extent, and current severity of 
his scarring on the right side of his 
head.  The claims folder and a copy of the 
diagnostic criteria (38 C.F.R. § 4.118) 
must be made available to and reviewed by 
the examiner pursuant to conduction and 
completion of the examination.  The 
examiner is specifically asked to comment 
on whether the veteran's scarring meets 
any of the 8 characteristics of 
disfigurement for purposes of evaluating 
38 C.F.R. § 4.118.   

2.  The RO should also schedule the 
veteran for a VA examination to ascertain 
the nature, extent, and current severity 
of his right ear disorder, specifically 
any peripheral vestibular disorders.  The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examiner is specifically 
asked to comment on whether the veteran 
has peripheral vestibular disorder and if 
so, the symptomatology associated with his 
disorder.  

In addition, the examiner should state 
what effect the veteran's right ear 
disorder has on his employability.  

3.  The RO should request that the veteran 
provide the names of employers and dates 
of employment at which his service-
connected right ear disorder caused 
interference with employment, loss of time 
from employment, or termination from 
employement.  

All copies of records showing interference 
with employment, loss of time from 
employment, or termination of employment 
because of service-connected right ear 
disorders from all employers the veteran 
identifies. 

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO should 
review the claims file and re- adjudicate 
the veteran's disability rating claim, 
including for a separate scar rating under 
the appropriate criteria.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



